BLANCHE, Judge.
This case comes before us on a motion to dismiss the appeal, The record shows that the judgment herein was signed on April 28, 1972. No notice of judgment was necessary under Article 4898 of the Code of Civil Procedure. No new trial was applied for. Defendants moved for an appeal on May 8, 1972, and filed their appeal bond on May 17, 1972.
Article 5002 of the Code of Civil Procedure provides, in part, as follows:
“A new trial may be applied for within three days,¡exclusive of legal holidays, of the date of judgment or of the service of notice of judgment when necessary.
“A devolutive or suspensive appeal to the proper appellate court may be granted if applied for within ten days after the expiration of the delays for applying for a new trial, or within ten days of the denial of a new trial.
“The suspensive appeal bond, as required by the applicable provisions of Article 2124, must be filed within the delays allowed above for a suspensive appeal.
“The devolutive appeal bond, as required by the applicable provisions of Article 2124, must be filed within the delays allowed above for a devolutive appeal.”
*613Computing the foregoing delays, and allowing for weekends and holidays, the last day upon which the bond might have been filed was May 15, 1972. Since it was filed two days later, on May 17, the appeal was not timely perfected, and we are without jurisdiction. The appeal is therefore dismissed.
Appeal dismissed.